DETAILED ACTION
This communication is a first Office Action Non-Final rejection on the merits. Claims 1-18, as originally filed, are currently pending and have been considered below.


Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 7, 9-13 and 16 of U.S. Patent No. 10,600,096. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons discussed in the chart provided below.
Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 7, 9-13 and 16 of co-pending 16/597,705 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons discussed in the chart provided below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
16/807,082
Current Claims
Patent 10,600,096
Original
16/597,705
As of December 27, 2021
Claim 1
A system for receiving vehicle data for a specific vehicle, the system comprising:
Claim 1 
“A system for receiving a vehicle service request for a specific vehicle and providing pricing data from one or more vendors able to provide service for the specific vehicle, comprising:”
Claim 1
A system for receiving a vehicle service request for a specific vehicle and providing pricing data from one or more vendors able to provide service for the specific vehicle, comprising:

“(a) a memory in which a plurality of machine instructions are stored;” 
(a) at least one memory in which a plurality of machine instructions are stored, 
a data link for receiving a vehicle service request;
“(b) a data link for receiving the vehicle service request;”
(b) a data link device configured to receive the vehicle service request;
a processor coupled to the memory and to the data link, said processor executing the machine instructions to carry out a plurality of functions, including:
“(c) a processor coupled to the memory and to the data link, said processor executing the machine instructions to carry out a plurality of functions, including:”
(c) at least one processor coupled to the at least one memory and to the data link device, wherein the machine instructions, when executed by the at least one processor, cause the at least one processor to:
instructing an operator of the specific vehicle to 






“(ii) in response to receiving the electronic vehicle performance data from the specific vehicle, evaluating the electronic vehicle performance data from the specific vehicle to validate the vehicle service that is required;”
(iii) upon validating the vehicle service, convey the vehicle service request to a plurality of vendors, to enable each vendor interested in responding to the vehicle service request to provide a price quote for their services;
after receiving a vendor response from a vendor, conveying the vendor response 

(iv) in response to receiving a price quote from a vendor, convey the price quote to at least one ; 

The system of claim 1
Claim 2
The system of claim 1
Claim 2
The system of Claim 1
wherein machine instructions cause the processor to carry out a reverse auction for servicing the specific vehicle based on the vehicle service request, wherein any vendor interested in servicing the specific 



The system of claim 1
Claim 7 
The system of claim 5,
Claim 7
The system of Claim 5
wherein the electronic vehicle performance data includes at least one of the following types of operational data: engine coolant temperature, 56engine speed, throttle position, brake temperature, vehicle speed, brake position, and gearbox parameters.
“wherein the electronic vehicle performance data includes at least one of the following types of operational data: engine coolant temperature, engine speed, throttle position, brake temperature, vehicle speed, brake position, and gearbox parameters.”
wherein the electronic vehicle performance data includes at least one of the following types of operational data: engine coolant temperature, engine speed, throttle position, brake temperature, vehicle speed, brake position, and gearbox parameters
Claim 4
The system of claim 1
Claim 3
Claim 3 The system of claim 2,
Claim 3
The system of Claim 1,

 “wherein conveying the price quote includes using at least one communication technique selected from a group of communication techniques consisting of: 
wherein conveying the price quote includes at least one of:
communicating the vendor response via email; communicating the vendor response via a text message on a cellular phone; communicating the vendor response via a voicemail message; generating a webpage upon which vendor information can be viewed, the vendor information including information about the 

(b) communicating the price quote via a text message on a cellular phone; (c) communicating the price quote via a voicemail message; (d) generating a webpage upon which vendor information can be viewed, the vendor information including information about the vendor and the vendor's price quote; and 

The system of claim 4
Claim 9 
The system of claim 8,
Claim 9
The system of Claim 8,
wherein at least one webpage displays a reverse auction and each vendor can access the at least one webpage and adjust their vendor response based on vendor responses offered by other vendors, in order to 

wherein at least one webpage displays a reverse auction and each vendor can access the at least one webpage and adjust their price quote based on price quotes offered by other vendors, in order to stimulate competitive price quotes
Claim 6
The system of claim 4
Claim 10 
The system of claim 8,
Claim 10
The system of Claim 8
wherein at least one webpage provides at least one type of additional information selected from a group of additional information consisting of:
“wherein at least one webpage provides at least one type of additional information selected from a group of additional information consisting of: 

wherein at least one webpage provides at least one type of additional information including at least one of: 
an indication of how quickly each vendor can provide service for the specific vehicle, based on data provided by each vendor, including a time for parts to service the specific 

(a) an indication of how quickly each vendor can provide service for the specific vehicle, based on data provided by each vendor, including a time for pans to service 

(b) a distance between a future vehicle location where the specific vehicle will be located when it will be available to be repaired and each vendor, based, in part, on the future vehicle location being included with the vehicle performance data.”
(b) a distance between a future vehicle location where the specific vehicle will be located when it will be available to be repaired and each vendor, based, in pan, on the future vehicle location being included with the vehicle performance data.
Claim 7
The system of claim 4
Claim 11 
The system of claim 8,
Claim 11
The system of Claim 8
wherein at least one webpage provides a rating of each vendor, wherein the rating is 



The system of claim 1
Claim 12  
The system of claim 5,
Claim 12
The system of Claim 5,

“wherein the machine instructions further cause the processor to carry out a function of using the processor to analyze the electronic vehicle performance data to diagnose what service is required, where the analysis is implemented before the electronic vehicle performance data is conveyed to the plurality of vendors, such that the service diagnosis is included in vehicle information conveyed to each vendor.”
wherein the machine instructions, when executed by the at least one processor, further cause the at least one processor to carry out a function of using the processor to analyze the electronic vehicle performance data to diagnose what service is required, where the analysis is implemented before the electronic vehicle performance data is conveyed to the plurality of vendors, such that the service diagnosis is included in vehicle information conveyed to each vendor.

The system of claim 1
Claim 13 
The system of claim 5,
Claim 13
The system of Claim 5,
wherein machine instructions carry out a function causing the processor to convey the price quote in a manner that withholds vendor identification information to ensure that the operator of the vehicle and vendor cannot complete a transaction without interacting with a host requesting the vendor response from the vendors
“wherein the machine instructions carry out a function causing the processor to convey the price quote in a manner that withholds vendor identification information to ensure that the operator of the vehicle operator and vendor cannot complete a transaction without interacting with a host requesting the price quotes from the vendors.”
wherein the machine instructions, when executed by the at least one processor, further cause the at least one processor to carry out a function causing the processor to convey the price quote in a manner that withholds vendor identification information to ensure that the operator of the vehicle operator and vendor cannot complete a transaction without interacting with a host requesting the 

The system of claim 1
Claim 4
The system of claim 1,
Claim 4
The system of Claim 1
wherein receiving the vendor response includes receiving at least one type of additional information along with the vendor response, the at least one type of additional information being selected from a group of additional information consisting of:
“wherein conveying the price quote includes conveying at least one type of additional information along with the price quote, the at least one type of additional information being selected from a group of additional information consisting of:
 
wherein conveying the price quote includes conveying at least one type of additional information along with the price quote, the at least one type of additional information including one or more of:
an indication of how quickly each vendor can provide service for the specific 




(b) a distance between a vehicle location where the specific vehicle will be located when it will be available to be repaired and each vendor, based, in part, on vehicle location data included in the vehicle service request.”
(b) a distance between a vehicle location where the specific vehicle will be located when it will be available to be repaired and each vendor, based, in part, on vehicle location data included in the vehicle service request
Claim 11
The system of claim 1
Claim 16 
The system of claim 5
Claim 16
The system of Claim 5
wherein the third party receiving the vendor response from the vendor is one or more 

(b) an operator of the vehicle; (c) a fleet operator; (d) a private individual consumer; and 10(e) a third party monitoring service that monitors data acquired from the vehicle to determine service needs of the vehicle








“(a) a memory in which a plurality of machine instructions are stored;”
(a) at least one memory in which a plurality of machine instructions are stored,
a communication link configured to send and receive data at the vehicle;
“(b) a data link for receiving the vehicle service request;”
(b) a data link device configured to receive the vehicle service request;
a processor coupled to the memory and to the communication link, said processor executing the 



“in response to receiving the vehicle service request, instructing an operator of the specific vehicle to acquire electronic vehicle performance data from a data port on the specific vehicle and to transmit the electronic vehicle performance data acquired by the operator from the data port on the specific vehicle over the data link, the electronic vehicle performance data being useful in 


“(ii) in response to receiving the electronic vehicle performance data from the specific vehicle, evaluating the electronic vehicle performance data from the specific vehicle to validate the vehicle service that is required;”
(ii) in response to receiving the electronic vehicle performance data from the specific vehicle, evaluate the electronic vehicle performance data from the specific vehicle to validate the vehicle service;
receiving a vendor response from a vendor that offers to provide the required service and a price at which they will provide the service; and  conveying the 



The system of claim 12
Claim 16
The system of claim 5, 
Claim 16
The system of Claim 5,
wherein the party is the operator of the vehicle
wherein receiving the vehicle service request for the specific vehicle includes receiving the vehicle service request at a pricing service provider wherein a party conveying the vehicle service request to the pricing service provider comprises at least one party selected from a group of parties consisting of: (a) an 
(b) an operator of the vehicle; (c) a fleet 10(e) a third party monitoring service that monitors data acquired from the vehicle to determine service needs of the vehicle.

The system of claim 12
Claim 16
The system of claim 5,
Claim 16
The system of Claim 5,
wherein the party is an individual are company that monitors data acquired from the vehicle to determine 

(b) an operator of the vehicle; (c) a fleet operator; (d) a private individual consumer; and 10(e) a third party monitoring service that monitors data acquired from the vehicle to determine service needs of the vehicle.

A method for receiving vehicle diagnostic information for a specific vehicle 

“A system for receiving a vehicle service request for a specific vehicle and providing pricing data 

A system for receiving a vehicle service request for a specific vehicle and providing 

“(a) a memory in which a plurality of machine instructions are stored;”
(a) at least one memory in which a plurality of machine instructions are stored,
a data link for receiving the vehicle service request, and
“(b) a data link for receiving the vehicle service request;”
(b) a data link device configured to receive the vehicle service request;
a processor coupled to the memory and to the data link, the processor executing the machine instructions to carry out a plurality of 

(c) at least one processor coupled to the at least one memory and to the data link device, wherein the machine instructions, when executed by the at least one processor, 

“in response to receiving the vehicle service request, instructing an operator of the specific vehicle to acquire electronic vehicle performance data from a data port on the specific vehicle and to transmit the electronic vehicle performance data acquired by the operator from the data port on the specific vehicle over the data link, the electronic vehicle performance data being useful in diagnosing a vehicle service that is required;”
(i) in response to receiving the vehicle service request, generate instructions for an operator of the specific vehicle to cause the acquisition of electronic vehicle performance data from a data port on the specific vehicle and to transmit the electronic vehicle performance data acquired from the data port on the specific vehicle over a data link, the electronic vehicle performance data being useful in 

“(ii) in response to receiving the electronic vehicle performance data from the specific vehicle, evaluating the electronic vehicle performance data from the specific vehicle to validate the vehicle service that is required;”
ii) in response to receiving the electronic vehicle performance data from the specific vehicle, evaluate the electronic vehicle performance data from the specific vehicle to validate the vehicle service;
upon validating the vehicle service that is required, conveying the vehicle service request to a plurality of vendors, to enable each vendor interested in responding to the 



“(iv) in response to receiving a price quote from a vendor, conveying the price quote to at least one entity selected from a group of entities consisting of: (A) the operator of the specific vehicle; and (B) a third party able to convey the price quote to the operator of the specific vehicle.”
(iv) in response to receiving a price quote from a vendor, convey the price quote to at least one of: the operator of the specific vehicle and a third party able to evaluate the price quote for the specific vehicle
Claim 16
The method of claim 15, further comprising:
Claim 2 
“The system of claim 1,
Claim 2
The system of Claim 1

“wherein conveying the vehicle service request to the plurality of vendors includes hosting a reverse auction for servicing the specific vehicle based on the vehicle service request, wherein any vendor interested in servicing the specific vehicle enters a bid in the reverse auction.”
wherein conveying the vehicle service request to the plurality of vendors includes hosting a reverse auction for servicing 3the specific vehicle based on the vehicle service request, wherein any vendor interested in serv icing the specific vehicle enters a bid in the reverse auction
Claim 17
The method of claim 15, further comprising:
Claim 9 
The system of claim 8,
Claim 9
The system of Claim 8
displaying on at least one webpage, a reverse auction that each vendor can 



The method of claim 15, further comprising:
Claim 13 
“The system of claim 5,
Claim 13
The system of Claim 5
causing the processor to convey the price quote in a manner that withholds vendor identification information to ensure 60that the operator of the vehicle operator and vendor cannot 


















Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 15, 16 and 18 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Picard (US 2009/0062978 A1) hereafter Picard.
As per claim 15, Picard discloses a method for receiving vehicle diagnostic information for a specific vehicle from a diagnostic device that includes, a memory in which a plurality of machine instructions are stored (Page 2, paragraphs [0034]-[0036]; discloses that the system contains memory which contains instructions for carrying out the invention), a data link for receiving the vehicle service request (Page 2, paragraph [0032]; discloses a communication system or data link which receives information from the customer, the user can refer to a vehicle’s on-board computer system. Page 3, paragraph [0040]; discloses that vehicle sends the data), and a processor coupled to the memory and to the data link, the processor executing the machine instructions to carry out a plurality of functions (Page 2, paragraphs [0034]-[0036]; discloses that the memory and communication system is connected to a processor for executing the instructions), the method comprising:
	acquiring electronic vehicle performance data on the specific vehicle and to transmit the electronic vehicle performance data acquired by the operator on the specific vehicle over the data link, the electronic vehicle performance data being useful in diagnosing a vehicle service (Page 3, paragraphs [0040] and [0044]; discloses that the system can receive vehicle performance data directly from the OBD port on the vehicle and transfer that information to the system for review. Thus by using the system the user is instructed to gather the vehicle data directly from the vehicle through the 
	after receiving the electronic vehicle performance data from the specific vehicle, evaluating the electronic vehicle performance data from the specific vehicle to validate the vehicle service that is required (Page 3, paragraph [0044]; discloses that the system can receive vehicle performance data directly from the OBD port on the vehicle and transfer that information to the system for review. Thus by using the system the user is instructed to gather the vehicle data directly from the vehicle through the OBD port, upon receiving the request the system prompts the operator of the vehicle for information which is used to validate or confirm the systems and help aid in the diagnosis of the problem); 
	upon validating the vehicle service that is required, conveying the vehicle service request to a plurality of vendors, to enable each vendor interested in responding to the vehicle service request to provide a vendor response (Page 3, paragraph [0043]; discloses that the system receives the electronic data and generates a service request when the data indicates vehicle service is required in the example given grinding brakes or faulty switch. Page 4, paragraph [0059]; discloses that multiple vendors can receive vehicle information and provide price quote as part of a reverse auction. Page 3, paragraph [0044]; discloses that the vendor or mechanic can provide their own diagnosis thus validating or confirming the existing diagnosis thus the service is enabled or allowed to provide feedback); and
one or more of the operator of the specific vehicle and a third party (Page 4, paragraph [0059]; discloses that the price quotes are displayed to aid in the user selection. Page 2, paragraph [0032]; discloses that the user is the person who operates or owns the vehicle).
	As per claim 16, Picard discloses the above-enclosed invention, Picard further discloses comprising: causing the processor to carry out a reverse auction for servicing the specific vehicle based on the vehicle service request, wherein any vendor interested in servicing the specific vehicle enter a bid (Page 4, paragraph [0059]; discloses that multiple vendors can receive vehicle information and provide price quote as part of a reverse auction, as such the system carries out a reverse auction for servicing the vehicle based on the vehicle service request and the vendors interested in servicing the vehicle enter bids).
	As per claim 18, Picard discloses the above-enclosed invention, Picard further discloses comprising: causing the processor to convey the price quote in a manner that withholds vendor identification information to ensure that the operator of the vehicle operator and vendor cannot complete a transaction without interacting with a host requesting the vendor response from the vendors (Page 4, paragraph [0055]; discloses that only the estimate and not the diagnosis is provided to the user to prevent the user or vehicle operator from conducting the transaction without an operator of the system).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9 and 11-13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Picard (US 2009/0062978 A1) hereafter Picard, in view of Diem (US 6,529,808 B1) hereafter Diem.
As per claim 1, Picard discloses a system for receiving vehicle data for a specific vehicle (Abstract; discloses that the invention is for receiving vehicle service request from a customer for a specific vehicle and providing price information from vendors able to provide the service), the system comprising:
	a memory in which a plurality of machine instructions are stored (Page 2, paragraphs [0034]-[0036]; discloses that the system contains memory which contains instructions for carrying out the invention);
	a data link for receiving a vehicle service request (Page 2, paragraph [0032]; discloses a communication system or data link which receives information from the 
	a processor coupled to the memory and to the data link, said processor executing the machine instructions to carry out a plurality of functions (Page 2, paragraphs [0034]-[0036]; discloses that the memory and communication system is connected to a processor for executing the instructions), including:
		acquire electronic vehicle performance data on the specific vehicle and to transmit the electronic vehicle performance data acquired by the operator on the specific vehicle over the data link, the electronic vehicle performance data being useful in diagnosing a vehicle service (Page 3, paragraphs [0040] and [0044]; discloses that the system can receive vehicle performance data directly from the OBD port on the vehicle and transfer that information to the system for review. Thus by using the system the user is instructed to gather the vehicle data directly from the vehicle through the OBD port, upon receiving the request the system prompts the operator of the vehicle for information which is used to validate or confirm the systems and help aid in the diagnosis of the problem);
		after receiving the electronic vehicle performance data from the specific vehicle, evaluating the electronic vehicle performance data from the specific vehicle to validate the vehicle service that is required (Page 3, paragraph [0044]; discloses that the system can receive vehicle performance data directly from the OBD port on the vehicle and transfer that information to the system for review. Thus by using the system the user is instructed to gather the vehicle data directly from the vehicle through the OBD port, upon receiving the request the system prompts the operator of the vehicle for 
		upon validating the vehicle service that is required, conveying the vehicle service request to a plurality of vendors, to enable each vendor interested in responding to the vehicle service request to provide a vendor response (Page 3, paragraph [0043]; discloses that the system receives the electronic data and generates a service request when the data indicates vehicle service is required in the example given grinding brakes or faulty switch. Page 4, paragraph [0059]; discloses that multiple vendors can receive vehicle information and provide price quote as part of a reverse auction. Page 3, paragraph [0044]; discloses that the vendor or mechanic can provide their own diagnosis thus validating or confirming the existing diagnosis thus the service is enabled or allowed to provide feedback); and 
		after receiving a vendor response from a vendor, conveying the vendor response to one or more of the operator of the specific vehicle and a third party (Page 4, paragraph [0059]; discloses that the price quotes are displayed to aid in the user selection. Page 2, paragraph [0032]; discloses that the user is the person who operates or owns the vehicle).
While Picard establishes the usage of an OBD port it is not explicit that the processor executes instructions including instructing an operator of the specific vehicle to acquire electronic vehicle performance data on the specific vehicle and the transmit the electronic vehicle performance data.
Diem, which like Picard talks about analyzing a vehicle teaches it is known to utilize a tool to receive information from a vehicles OBD port, specifically that the 
Picard discloses an automotive diagnostic and estimate for repairs which utilizes a vehicle OBD port to collect data and to use that data to create repair estimates. Upon getting an estimate the system can request quotes from various vendors to facilitate the repair of the vehicles.

The secondary reference Diem teaches a similar vehicle inspection system and uses the same OBD port of the vehicle. Diem establishes that it is known for the inspection tool to generate and display instructions to the user to guide them through the inspection process. Diem establishes that this type of generation and display of instructions to the user was known in the prior art at the time of the invention.
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the data collection shown in Picard with the data collection which instructions the user on how to collect the data as shown explicitly in Diem.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Diem, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of collecting vehicle data for soliciting repair quotes as provided by Picard, with collecting the data through an OBD port using an analyzer which generates instructions for the operator to follow as taught by Diem, for the purposes of walking the user through the data collection process. Since Picard establishes using an OBD port to collect the vehicle inspection data, it would have been obvious to use an analyzer as 
	As per claim 2, the combination of Picard and Diem teaches the above-enclosed invention; Picard further discloses  wherein machine instructions cause the processor to carry out a reverse auction for servicing the specific vehicle based on the vehicle service request, wherein any vendor interested in servicing the specific vehicle is permitted to enter a bid (Page 4, paragraph [0059]; discloses that multiple vendors can receive vehicle information and provide price quote as part of a reverse auction, as such the system carries out a reverse auction for servicing the vehicle based on the vehicle service request and the vendors interested in servicing the vehicle enter bids).
	As per claim 4, the combination of Picard and Diem teaches the above-enclosed invention; Picard further discloses wherein machine instructions cause the processor to receive the vendor response using one or more communication techniques including:
	communicating the vendor response via email; communicating the vendor response via a text message on a cellular phone; communicating the vendor response via a voicemail message; generating a webpage upon which the vendor information can be viewed, the vendor information including information about the vendor and the vendor response; and updating a previously generated webpage to add vendor information for an additional vendor (Page 4, paragraph [0054]; discloses that the estimate or price quote is presented to the user through web page, vehicle's on-board computer, email, traditional mail, a telephone call, a voicemail or a text message).	
As per claim 8, the combination of Picard and Diem teaches the above-enclosed invention; Picard further discloses  wherein machine instructions further cause the processor to carry out a function of using the processor to analyze the electronic vehicle performance data to diagnose what service is required, wherein the analysis is implemented before the electronic vehicle performance data is conveyed to the plurality of vendors, such that the service diagnosis is included in vehicle information conveyed to each vendor (Page 3, paragraphs [0040] and [0044]; discloses that the electronic vehicle performance or symptoms come from the vehicle itself. Page 3, paragraphs [0043]-[0045] and Page 4, paragraphs [0051] and [0054]; discloses that the processor analyzes the symptoms of the vehicle to determine the problem, this information is transmitted on conveyed to the mechanic. The system analyzes the data to diagnose the problem this is done prior to sending the information to the mechanic or vendor. Page 4, paragraph [0059]; discloses that the information is sent to a plurality of vendors or mechanics so they can place bids for the auction).
	As per claim 9, the combination of Picard and Diem teaches the above-enclosed invention; Picard further discloses  wherein machine instructions carry out a function causing the processor to convey the price quote in a manner that withholds vendor identification information to ensure that the operator of the vehicle and vendor cannot complete a transaction without interacting with a host requesting the vendor response from the vendors (Page 4, paragraph [0055]; discloses that only the estimate and not the diagnosis is provided to the user to prevent the user or vehicle operator from conducting the transaction without an operator of the system).
As per claim 11, the combination of Picard and Diem teaches the above-enclosed invention; Picard further discloses wherein the third party receiving the vendor response from the vendor is one or more of: an owner of the vehicle; a fleet operator; a private individual consumer; and a third party monitoring service that monitors data acquired from the vehicle to determine service needs of the vehicle (Page 2, paragraph [0032]; discloses a communication system or data link which receives information from the customer. Page 3, paragraph [0047] and Page 4, paragraph [0048]; discloses that the system receives from the user vehicle service request for a specific vehicle at the server which is a computing device remote from the vehicle. Page 3, paragraph [0045]; discloses that the server provides a pricing service. Page 2, paragraph [0032]; discloses that the user who is submitting the request is the person who operates or owns the vehicle).
	As per claim 12, Picard discloses a system (Abstract; discloses that the invention is for receiving vehicle service request from a customer for a specific vehicle and providing price information from vendors able to provide the service) comprising:
	a memory having plurality of machine instructions are stored (Page 2, paragraphs [0034]-[0036]; discloses that the system contains memory which contains instructions for carrying out the invention);
	a communication link configured to send and receive data at the vehicle (Page 2, paragraph [0032]; discloses a communication system or data link which receives information from the customer, the user can refer to a vehicle’s on-board computer system. Page 3, paragraph [0040]; discloses that vehicle sends the data);

		acquiring electronic vehicle performance data on the specific vehicle and transmitting the acquired electronic vehicle performance data on the specific vehicle over the communication link, the electronic vehicle performance data being useful in diagnosing a vehicle component for which service is required (Page 3, paragraphs [0040] and [0044]; discloses that the system can receive vehicle performance data directly from the OBD port on the vehicle and transfer that information to the system for review. Thus by using the system the user is instructed to gather the vehicle data directly from the vehicle through the OBD port, upon receiving the request the system prompts the operator of the vehicle for information which is used to validate or confirm the systems and help aid in the diagnosis of the problem);
		evaluating the electronic vehicle performance data from the specific vehicle to validate the vehicle service that is required (Page 3, paragraph [0044]; discloses that the system can receive vehicle performance data directly from the OBD port on the vehicle and transfer that information to the system for review. Thus by using the system the user is instructed to gather the vehicle data directly from the vehicle through the OBD port, upon receiving the request the system prompts the operator of the vehicle for information which is used to validate or confirm the systems and help aid in the diagnosis of the problem);

		receiving a vendor response from a vendor that offers to provide the required service and a price at which they will provide the service (Page 4, paragraph [0059]; discloses that the price quotes are displayed to aid in the user selection); and 
		conveying the vendor response to a party who is able to take steps towards completing the required service (Page 2, paragraph [0032]; discloses that the user is the person who operates or owns the vehicle).
While Picard establishes the usage of an OBD port it is not explicit that the OBD device is mounted on the vehicle.
Diem, which like Picard talks about analyzing a vehicle teaches it is known to utilize a tool to receive information from a vehicles OBD port, specifically that the OBD device is mounted on the vehicle (Figures 1c and 1d, Figures 8-14, Col. 3, line 29 through Col. 4, line 60; outlines that the OBD port is known in the state of the art to perform vehicle inspections through a Data Link as shown in Picard. Diem further establishes that it is known to mount or connect the stand-alone analyzer to the vehicle through the interface cable and the OBD port. The system provides display prompts or 
Picard discloses an automotive diagnostic and estimate for repairs which utilizes a vehicle OBD port to collect data and to use that data to create repair estimates. Upon getting an estimate the system can request quotes from various vendors to facilitate the repair of the vehicles.
The sole difference between the Picard reference and the claimed subject matter is that the Picard reference does not explain explicitly that system is mounted on the vehicle.
The secondary reference Diem teaches a similar vehicle inspection system and uses the same OBD port of the vehicle. Diem establishes that it is known for the inspection tool to be mounted or connected to the vehicle and to generate and display instructions to the user to guide them through the inspection process. Diem establishes 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the use of the OBD port shown in Picard with the use of an stand-alone analyzer which is mounted or connected to the vehicle through the OBD port as shown explicitly in Diem.
Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Therefore, from this teaching of Diem, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system/method of collecting vehicle data for soliciting repair quotes as provided by Picard, with collecting the data through an OBD port using an analyzer which is mounted on the vehicle as taught by Diem, for the purposes of using a stand-alone analyzer and walking the user through the data collection process. Since Picard establishes using an OBD port to collect the vehicle inspection data, it would have been obvious to use an analyzer as shown in Diem. This analyzer is mounted on the vehicle and prompts instructions to the user to carry out the data collection process. This would allow the system to collect data using known techniques and known devices as shown in Diem.
	As per claim 13, the combination of Picard and Diem teaches the above-enclosed invention; Picard further discloses wherein the party is the operator of the .

Claims 3 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Picard (US 2009/0062978 A1) hereafter Picard, in view of Diem (US 6,529,808 B1) hereafter Diem, further in view of Fiechter et al. (US 6,609,051 B2) hereafter Fiechter.
	As per claim 3, the combination of Picard and Diem teaches the above-enclosed invention; the combination however fails to explicitly discloses wherein the electronic vehicle performance data includes at least one of the following types of operational data: engine coolant temperature, engine speed, throttle position, brake temperature, vehicle speed, brake position, and gear box parameters.
Fiechter, which like Picard talks about monitoring vehicles, teaches it is known to collect performance data including at least one of the following types of operational data; engine coolant temperature, engine speed, throttle position, brake temperature, vehicle speed, brake position, and gearbox parameters (Col. 10, table 2; teaches that the system monitors and records vehicle speed, engine revolutions per minute, Engine Torque, Environment Temperature, Atmospheric Pressure, and Cooling Water 
Therefore, from this teaching of Fiechter, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for generating vehicle service request provided by Picard and Diem, with the data including at least one of the following types of operational data; engine coolant temperature, engine speed, throttle position, brake temperature, vehicle speed, brake position, and gearbox parameters as taught by Fiechter, for the purposes of predicting vehicle maintenance issues and detect abnormalities Since Picard also teaches remotely gathering vehicle information using similar technology it would have been obvious to collect that vehicle information automatically and for that data to include those listed above as done in Fiechter to provide the customers with the same benefits stated in Fiechter. As shown in Picard paragraph [0032] states that the vehicles can be vehicles owned by companies it would have been obvious to remotely manage the vehicle automatically as shown in Fiechter to reduce maintenance costs as shown on Col. 14, lines 50-62 of Fiechter.
As per claim 14, the combination of Picard and Diem teaches the above-enclosed invention, however the combination fails to disclose wherein the party is an individual are company that monitors data acquired from the vehicle to determine service needs of the vehicle.
Fiechter, which like Picard talks about monitoring vehicles, teaches it is known to monitor vehicles on and ongoing basis and to automatically send electronic vehicle performance data and to generate reports based on this information  and for the party is an individual are company that monitors data acquired from the vehicle to determine service needs of the vehicle (Col. 1, lines 53-64; teaches providing frequent acquisition of vehicle sensor and diagnostics data in order to provide up-dated repair, maintenance and diagnostics. Col. 3, lines 1-56; teach that it is known for existing vehicles to already have condition monitoring installed and to send that information frequently for monitoring. Col. 5, lines 13-34; teaches that the information is collected frequently to help predict problems as well as determine the vehicle maintenance status. Col. 10, table 2; teaches that the system monitors and records vehicle speed, engine revolutions per minute, Engine Torque, Environment Temperature, Atmospheric Pressure, and Cooling Water Temperature, these are monitored to determine abnormal behavior of the vehicle and predict faults as well as vehicle status. Col. 14, line 44 through Col. 15, line 57; teaches that this form of monitoring can be used by fleet management to determine the vehicle maintenance status remotely and to actively support customers. Since Picard also teaches remotely gathering vehicle information using similar technology it would have been obvious to collect that vehicle information automatically and on an ongoing basis as part of a company that monitors the data to determine the needs of 
	Therefore, from this teaching of Fiechter, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for generating vehicle service request provided by Picard and Diem, with receiving the information automatically and on an ongoing basis by a company that monitors data acquired from the vehicle to determine service needs of the vehicle as taught by Fiechter, for the purposes of predicting vehicle maintenance issues and detect abnormalities without requiring the user to initiate the request. Since Picard also teaches remotely gathering vehicle information using similar technology it would have been obvious to collect that vehicle information automatically and on an ongoing basis as part of a company that monitors the data to determine the needs of the vehicle as done in Fiechter to provide the customers with the same benefits stated in Fiechter. As shown in Picard paragraph [0032] states that the vehicles can be vehicles owned by companies it would have been obvious to remotely manage the vehicle automatically as shown in Fiechter to reduce maintenance costs as shown on Col. 14, lines 50-62 of Fiechter.



Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Picard (US 2009/0062978 A1) hereafter Picard, in view of Diem (US 6,529,808 B1) hereafter Diem, further in view of Davis (US 2002/0111897 A1) hereafter Davis.
As per claim 5, the combination of Picard and Diem teaches the above-enclosed invention; Picard further discloses a webpage which displays information (Page 4, paragraph [0054]; discloses that the estimate or price quote is presented to the user through web page).
The combination however fails to explicitly disclose wherein at least one webpage displays a reverse auction and each vendor can access the at least one webpage displays a reverse auction and each vendor can access the at least one webpage and adjust their vendor response based on vendor responses offered by other vendors, in order to stimulate competitive price quotes.
Davis, which like Picard talks about reverse auctions, teaches it is known in a reverse auction to provide a webpage which displays a reverse auction and each vendor can access the webpage and adjust their price quote based on price quotes offered by other vendors, in order to stimulate competitive price quotes (Page 3, paragraph [0020]; teaches that during a reverse auction such as the one mentioned in Picard it is known to provide a webpage which displays the reverse auction and allows the vendors to adjust their price quotes based on price quotes offered by other vendors, in order to stimulate competitive price quotes. Since Picard discloses a webpage where information is displayed to the users of the system and Picard also discloses a reverse 
	Therefore, from this teaching of Davis, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for vendors to provide service provided by Picard and Diem, with the webpage for adjusting price quotes as taught by Davis, for the purposes of providing the best price for the customer. Since Picard discloses a webpage where information is displayed to the users of the system and Picard also discloses a reverse auction, it would have been obvious to utilize the system of Davis so vendors could compete for the job and get the best price for the customer, as stated in Davis.

Claims 6 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Picard (US 2009/0062978 A1) hereafter Picard, in view of Diem (US 6,529,808 B1) hereafter Diem, further in view of McCauley (US 2004/0199412 A1) hereafter McCauley.
As per claim 6, the combination of Picard and Diem teaches the above-enclosed invention; Picard further discloses a webpage for conducting the transactions (Page 4, paragraph [0054]; discloses that the estimate or price quote is presented to the user through web page) as well as tracking both vehicle location and vendor location (Page 3, paragraphs [0039]-[0041]; disclose that the system tracks vehicle location as well as the location of the mechanic or vendor. Page 4, paragraph [0056]; discloses that the user can search for only local vendors).
at least one type of additional information selected from a group of additional information consisting of: an indication of how quickly each vendor can provide service for the specific vehicle, based on data provided by each vendor, including a time for parts to service the specific vehicle to be ordered; and a distance between a future vehicle location where the specific vehicle will be located when it will be available to be repaired and each vendor, based, in part, on the future vehicle location being included with the vehicle performance data.
McCauley, which like Picard talks about scheduling with service providers, teaches it is known when displaying service provider information on a webpage it is known to include an indication of how quickly each vendor can start the service, based on data provided by each vendor (Page 1, paragraphs [0004] and [0011], Figures 3-5; teaches that is known to contain profiles for each vendor and to display open time slots or availability information for each vendor which is an indication of how quickly each vendor can start the service. As seen in Figure 3, the website can sort the information based on availability and this can be done for mechanic services, which would include repair services. Since Picard displays vendor information through a webpage it would have been obvious to display the availability information along with vendor price to allow the customer to see when the vendor is next available so they can sort and make their decision based on this information as shown in McCauley).
Therefore, from this teaching of McCauley, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for vendors to provide service provided by the combination of Picard and Diem, with the 
As per claim 10, the combination of Picard and Diem teaches the above-enclosed invention; Picard further discloses a webpage for conducting the transactions (Page 4, paragraph [0054]; discloses that the estimate or price quote is presented to the user through web page) as well as tracking both vehicle location and vendor location (Page 3, paragraphs [0039]-[0041]; disclose that the system tracks vehicle location as well as the location of the mechanic or vendor. Page 4, paragraph [0056]; discloses that the user can search for only local vendors).
The combination however fails to explicitly disclose wherein receiving the vendor response includes receiving at least one type of additional information along with the vendor response, the at least one type of additional information being selected from a group of additional information consisting of: an indication of how quickly each vendor can provide service for the specific vehicle, based on data provided by each vendor; and a distance between a vehicle location where the specific vehicle will be located when it will be available to be repaired and each vendor, based, in part, on vehicle location data included in the vehicle service request.
McCauley, which like Picard talks about scheduling with service providers, teaches it is known when displaying service provider information on a webpage it is start the service. As seen in Figure 3, the website can sort the information based on availability and this can be done for mechanic services, which would include repair services. Since Picard displays vendor information through a webpage it would have been obvious to display the availability information along with vendor price to allow the customer to see when the vendor is next available so they can sort and make their decision based on this information as shown in McCauley).
	Therefore, from this teaching of McCauley, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for vendors to provide service provided by the combination of Picard and Diem, with the webpage providing additional vendor information such as availability to the customer as taught by McCauley, for the purposes of providing scheduling information the customer. Since Picard displays vendor information through a webpage it would have been obvious to display the availability information along with vendor price to allow the customer to see when the vendor is next available so they can sort and make their decision based on this information as shown in McCauley.

Claim 7 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Picard (US 2009/0062978 A1) hereafter Picard, in view of Diem (US 6,529,808 B1) hereafter Diem, further in view of Gotts et al. (US 2007/0124283 A1) hereafter Gotts.
As per claim 7, the combination of Picard and Diem teaches the above-enclosed invention; Picard further discloses wherein at least one webpage provides a rating of each vendor, wherein the rating is displayed on the at least one webpage as at least one graphic icon representing the vendor’s quality rating adjacent to an identification of the vendor, where a relatively greater number of graphic icons indicates a relatively better quality rating for the vendor (Page 3, paragraph [0041]; discloses that the system tracks the mechanics rating and that this is displayed in a star rating where the more stars indicates a higher or better quality. Page 4, paragraph [0059]; discloses that the user is displayed this information and it is used for selecting a mechanic as shown in Figure 2C, the icon representing the qualifications of the mechanic).
The combination however fails to explicitly state wherein at least one such graphic icon comprises a wrench.
Gotts, which like Picard talks about a rating system, teaches it is known that the icon representing the quality can be other than a star (Page 2, paragraph [0026]; teaches that a star or other icons can be used to graphically represent a rating. Since Picard uses stars, it would have been obvious as stated in Gotts to use any other icon in place of the star. What the icon is does not change what the icon represents, that is to say the specific icon does not change or alter the rating system. Further it is a matter of design choice as shown in Gotts, and as such it would have been obvious to use any icon to represent the rating).
.

Claim 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Picard (US 2009/0062978 A1) hereafter Picard, in view of Davis (US 2002/0111897 A1) hereafter Davis.
As per claim 17, Picard discloses the above-enclosed invention, Picard further discloses a webpage which displays information (Page 4, paragraph [0054]; discloses that the estimate or price quote is presented to the user through web page).
The combination however fails to explicitly disclose displaying on at least one webpage, a reverse auction that each vendor can access, and enabling each vendor to adjust its vendor response based on other vendor responses offered by other vendors, to stimulate competitive price quotes.
Davis, which like Picard talks about reverse auctions, teaches it is known in a reverse auction to provide a webpage which displays a reverse auction and each vendor can access the webpage and adjust their price quote based on price quotes 
	Therefore, from this teaching of Davis, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for vendors to provide service provided by Picard, with the webpage for adjusting price quotes as taught by Davis, for the purposes of providing the best price for the customer. Since Picard discloses a webpage where information is displayed to the users of the system and Picard also discloses a reverse auction, it would have been obvious to utilize the system of Davis so vendors could compete for the job and get the best price for the customer, as stated in Davis.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Song You, Mark Krage and Laci Jakics, “Overview of Remote Diagnosis and Maintenance for Automotive Systems” SAE Technical Paper Series, SAE International April 11-14, 2005
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL R FISHER whose telephone number is (571)270-5097. The examiner can normally be reached Monday - Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M Monfeldt can be reached on 571-270-1833. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

PAUL R. FISHER
Primary Examiner
Art Unit 3689



/PAUL R FISHER/Primary Examiner, Art Unit 3689                                                                                                                                                                                                        3-26-2022